DETAILED ACTION
Claims 1-4, 6-11, 13, 15-19, and 21-24 are pending, and claims 1-4, 6, 21, and 23-24 are currently under review.
Claims 7-11, 13, 15-19, and 22 are withdrawn.
Claims 5, 12, 14, and 20 are cancelled.
Claims 22-24 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/12/2021 has been entered.  Claims 1-4, 6-11, 13, 15-19, and 21, and newly submitted claims 22-24, remain(s) pending in the application.  

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 22 is directed to a steel which requires C in an amount of 0.8 to 3.5 weight percent.  This is distinct from the originally presented steel requiring C in an amount of 0.24 to 0.4 weight percent because the C amounts do not overlap.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 6, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2013/0048161) in view of Windmann et al. (2017, Mechanical properties of AlxFe intermetallics in Al-base coatings on steel 22MnB5 and resulting wear mechanisms at press-hardening tool steel surfaces).
Regarding claims 1 and 21, Matsuda et al. discloses a press-formed steel sheet [abstract]; wherein said steel sheet has a composition as seen in table 1 below [0048-0078].  The examiner notes that the overlap between the disclosed steel composition of Matsuda et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
The examiner further considers the steel of Matsuda et al. to meet the limitation of a “micro-alloyed manganese-boron steel” because said steel of Matsuda et al. is expressly disclosed to include Mn and B as well as a composition that overlaps and closely resembles that of the instant claim (as seen in table 1 below), such that one of ordinary skill would have reasonably recognized the steel of Matsuda et al. having similar alloying amounts relative to the instant claim to be “micro-alloyed.”  The examiner notes that Matsuda et al. discloses that N is included in an amount of 0.01 percent or less (ie. including 
The examiner notes that the recitation of “...for hot stamping of automotive parts” is an instance of intended use, which upon further consideration, is not considered to impart any further structural or compositional limitations to the instantly claimed steel other than the steel being capable of being hot stamped and used for automotive parts absent concrete evidence to the contrary.  Nonetheless, Matsuda et al. discloses that said steel is manufactured through hot press forming (ie. hot stamping as would have been recognized by one of ordinary skill) for automotive parts [0002, 0019, 0088].
Matsuda et al. does not expressly teach a yield strength as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the steel of Matsuda et al. as will be explained below.  
The instant specification expressly discloses obtaining the claimed yield strength by meeting the instantly claimed composition and thermal processing of hot stamping, which serves to obtain a martensitic structure and achieve good strength [0033 spec.].  Matsuda et al. discloses an overlapping steel composition as stated above.  Matsuda et al. further discloses hot press forming the steel to obtain a martensitic microstructure [0088].  Since Matsuda et al. discloses an overlapping composition and method of manufacture that resembles that of the instant invention, a similar, overlapping yield strength value would have been expected to be present for the steel of Matsuda et al. absent concrete evidence 
Matsuda et al. further discloses that the steel can be coated [0051-0052]; however, Matsuda et al. does not expressly teach an aluminum silicon coating as claimed.  Windmann et al. discloses that it is known to provide protective AISi10Fe3 coatings onto steel sheets such that oxidation can be prevented during austenitization [“introduction”].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Matsuda et al. by providing an AISi10Fe3 coating as disclosed by Windmann et al. such that oxidation can be prevented.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Matsuda et al. (wt.%)
C
0.25 – 0.4
0.12 – 0.69
Mn
1.5 – 2.7
0.5 – 3
B
0.001 – 0.005
0.0003 – 0.005
Si
0.4 – 0.5
0 – 3
Cr
0.1 – 0.6
0.05 – 5
Mo
0.1 – 0.6
0.005 – 0.5
Ni
0.1 – 0.6
0.05 – 2

0.01 – 0.06
0 – 3
Nb
0.01 – 0.06
0.01 – 0.1
Ti
0.01 – 0.06
0.01 – 0.1
N
0
0 – 0.01
Fe
Balance
Balance


Regarding claim 2, Matsuda et al. and Windmann et al. disclose the steel of claim 1 (see previous).  Matsuda et al. further discloses that S can be included in an amount of up to 0.07 weight percent [0058-0059].  The examiner notes that the overlap between the disclosed S amount of Matsuda et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Matsuda et al. further discloses that S is known to form inclusions of MnS with Mn, which the examiner reasonably considers to meet the limitation of “sulfur included as manganese sulfide inclusions” [0059].
Regarding claims 3-4, Matsuda et al. and Windmann et al. disclose the steel of claim 1 (see previous).  Matsuda et al. further discloses that P can be included in an amount of up to 0.1 weight percent [0056-0057].  It is noted that the disclosed P amount of Matsuda et al. includes zero, which overlaps with the claimed recitation of “free of phosphorous.”  Thus, the examiner notes that the overlap between the disclosed P amount of Matsuda et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, Matsuda et al. and Windmann et al. disclose the steel of claim 1 (see previous).  As stated previously, Windmann et al. discloses that the coating composition can be AlSi10Fe3 [“introduction”].
Regarding claims 23-24, Matsuda et al. and Windmann et al. disclose the steel of claim 1 (see previous).  Matsuda et al. does not expressly teach a yield strength as claimed.  However, as stated previously, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the steel of Matsuda et al. as will be explained below.  
The instant specification expressly discloses obtaining the claimed yield strength by meeting the instantly claimed composition and thermal processing of hot stamping, which serves to obtain a martensitic structure and achieve good strength [0033 spec.].  Matsuda et al. discloses an overlapping steel composition as stated above.  Matsuda et al. further discloses hot press forming the steel to obtain a martensitic microstructure [0088].  Since Matsuda et al. discloses an overlapping composition and method of manufacture that resembles that of the instant invention to achieve a similar microstructure, a similar, overlapping yield strength value would have been expected to be present for the steel of Matsuda et al. absent concrete evidence to the contrary.  Alternatively, the examiner submits that any differences between the steel of Matsuda et al. and the instant steel, if at all present, would have been minor and obvious in view of the above points because Matsuda et al. expressly discloses obtaining a high strength steel for automobiles such that the claimed yield strength would have naturally flowed from the disclosure of Matsuda et al. [abstract, 0002].

Claims 1-4, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (US 2016/0130675).
Regarding claims 1, 21, and 23-24, Mutze et al. discloses a hot formed steel [abstract]; wherein said steel has a composition as seen in table 2 below [0023-0038].  Mutze et al. further broadly discloses a desired yield strength of greater than 800 MPa [0022, 0073].  The examiner notes that the overlap between the disclosed steel composition and yield strength of Mutze et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
The examiner further considers the steel of Mutze et al. to meet the limitation of a “micro-alloyed manganese-boron steel” because said steel of Mutze et al. is expressly disclosed to include Mn and B as well as a composition that overlaps and closely resembles that of the instant claim (as seen in table 2 below), such that one of ordinary skill would have reasonably recognized the steel of Mutze et al. having similar alloying amounts relative to the instant claim to be “micro-alloyed.”  The examiner notes that Mutze et al. discloses that N is included in an amount of 0.01 percent or less (ie. including zero), which reasonably meets the limitation of being “free of nitrogen” (ie. absent N) as claimed.
The examiner notes that the recitation of “...for hot stamping of automotive parts” is an instance of intended use, which upon further consideration, is not considered to impart any further structural or compositional limitations to the 
Mutze et al. further discloses that the steel can be further provided with a metallic coating of aluminum and/or silicon, among other alloying elements, which the examiner reasonably considers to meet the limitation of an “aluminum silicon coating” [0074].
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Mutze et al. (wt.%)
C
0.25 – 0.4
0.02 – 0.3
Mn
1.5 – 2.7
1 – 3
B
0.001 – 0.005
0 – 0.01
Si
0.4 – 0.5
0.01 – 0.5
Cr
0.1 – 0.6
0 – 3
Mo
0.1 – 0.6
0 – 0.2

0.1 – 0.6
0 – 0.2
Al
0.01 – 0.06
0 – 0.1
Nb
0.01 – 0.06
0 – 0.1
Ti
0.01 – 0.06
0 – 0.2
N
0
0 – 0.01
Fe
Balance
Balance


Regarding claim 2, Mutze et al. discloses the steel of claim 1 (see previous).  Mutze et al. further discloses that S can be included in an amount of up to 0.01 weight percent [0028].  The examiner notes that the overlap between the disclosed S amount of Mutze et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Mutze et al. does not expressly teach that S is included as inclusions of MnS.  However, the examiner submits that this feature would have been expected in the disclosure of Mutze et al. because it is well known that S forms MnS inclusions in steel as would have been recognized by one of ordinary skill in the art of metallurgy.
Regarding claims 3-4, Mutze et al. discloses the steel of claim 1 (see previous).  Mutze et al. further discloses that P can be included in an amount of up to 0.02 weight percent [0027].  It is noted that the disclosed P amount of Mutze et al. includes zero, which overlaps with the claimed recitation of “free of phosphorous.”  Thus, the examiner notes that the overlap between the disclosed .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (US 2016/0130675) as evidenced by Matsuda et al. (US 2013/0048161).
Regarding claim 2, Mutze et al. discloses the steel of claim 1 (see previous).  As stated previously, Mutze et al. further discloses that S can be included in an amount of up to 0.01 weight percent [0028].  The examiner notes that the overlap between the disclosed S amount of Mutze et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Mutze et al. does not expressly teach that S is included as inclusions of MnS.  However, as evidenced by Matsuda et al., it is well known that S forms inclusions of MnS in low alloy steels [0059].  The examiner reasonably considers this teaching that S is known to form MnS to meet the limitation of “sulfur included as manganese sulfide inclusions.”
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (US 2016/0130675) in view of either one of Wieczorek et al. (2017, Bonding strength of hot-formed steel with an AlSi coating and approaches to improve it by laser surface engineering) or Windmann et al. (2017, Mechanical properties of AlxFe intermetallics in Al-base coatings on steel 22MnB5 and resulting wear mechanisms at press-hardening tool steel surfaces).
Regarding claim 6, Mutze et al. discloses the steel of claim 1 (see previous).  As stated previously, Mutze et al. discloses that a coating containing 
Wieczorek et al. discloses that it is well known to provide hot-formed high strength steels for automotive parts with a coating of AlSi10Fe3 to prevent oxidation and decarburization [“introduction” “state of the art”].  Therefore, it would have been obvious to modify the steel of Mutze et al. by specifically choosing the coating composition to be AlSi10Fe3 to prevent oxidation and decarburization as taught by Wieczorek et al.   Alternatively, the examiner recognizes that Wieczorek et al. discloses AlSi10Fe3 to be a well-known coating (ie. “state of the art”), such that one of ordinary skill would have reasonably been motivated to select AlSi10Fe3 as the coating composition because said composition is well known and therefore obvious.
Alternatively, Windmann et al. discloses that it is known to provide protective AISi10Fe3 coatings onto steel sheets such that oxidation can be prevented during austenitization [“introduction”].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Mutze et al. by providing an AISi10Fe3 coating as disclosed by Windmann et al. such that oxidation can be prevented.

Response to Arguments
Applicant's arguments, filed 8/12/2021, regarding the rejections over Matsuda et al. have been fully considered but they are not persuasive.
Applicant first argues that it is known that aluminum-silicon coatings reduce strength for 36MnB5 steels, such that one of ordinary skill would not have added an aluminum-silicon coating to a 36MnB5 steel to provide a high strength steel.  In response, the examiner first notes that Matsuda et al. is not expressly directed to 36MnB5 steels.  Thus, it is not clear to the examiner, nor has it been made apparent by applicant, as to how the above allegation pertains to the disclosure of Matsuda et al.  Secondly, Windmann et al. expressly teaches providing the claimed coating such that oxidation can be prevented during austenitization as stated previously [“introduction”].  Therefore, one of ordinary skill would have reasonably been motivated to apply the coating of Windmann to the steel of Matsuda et al. for the express purpose of avoiding oxidation, wherein the steel of Matsuda et al. is already considered to achieve the claimed yield strength as explained in the previous rejection section.  If applicant is of the position that utilizing the coating of Windmann would have lowered the yield strength of Matsuda et al. to below the claimed range, the examiner cannot concur absent concrete evidence to the contrary, which applicant has not provided.
Applicant then argues that the disclosed compositional ranges of Matsuda et al. lack sufficient specificity to meet the claimed ranges based on MPEP 2131.03.  In response, the examiner notes that MPEP 2131.03 is based on anticipation of ranges (emphasis added).  However, the previous and current rejections are based on obviousness of overlapping ranges.  See MPEP 
Applicant further notes that the examples of Matsuda et al. fail to meet the claimed steel composition.  In response, the examiner notes that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Since Matsuda et al. broadly teaches including 0.05 to 5 weight percent Cr as stated above, the examiner cannot concur with applicants’ arguments that merely rely on specific examples.
Applicant's arguments, filed 8/12/2021, regarding the rejections over Mutze et al. have been fully considered but they are not persuasive.
Applicant argues that Mutze et al. only provides steel examples having yield strength values of up to 1173 MPa, which does not meet the instant claim.  The examiner cannot concur.  Again, the examiner notes that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Since Mutze et al. broadly teaches a yield strength of greater than 800 MPa as stated above, the examiner cannot concur with applicants’ arguments that merely rely on specific examples.  
The examiner further notes that, according to applicants’ own line of reasoning, the instantly claimed yield strength ranges of at least 1400 MPa, at least 1500 MPa, and at least 2000 MPa would accordingly not be suggested by the instant invention because no examples in the instant specification exist that achieve the aforementioned yield strengths.  Thus, applicants’ apparently contradictory reasoning is not persuasive to overcome the prior art of Mutze et al.
Applicant then argues that Wieczorek discloses a yield strength of only 600 MPa for 22MnB5 steel with an aluminum-silicon coating, wherein said aluminum silicon coating reduces yield strength of the base steel.  In response, the examiner again notes that Mutze et al. is not expressly directed to 22MnB5 steels.  Thus, it is not clear to the examiner, nor has it been made apparent by applicant, as to how the above allegation pertains to the disclosure of Mutze et al.  Secondly, Wieczorek et al. expressly teaches providing the claimed coating such that oxidation can be prevented as stated previously.  Therefore, one of ordinary skill would have reasonably been motivated to apply the coating of Windmann to the steel of Mutze et al. for the express purpose of avoiding oxidation, wherein the steel of Mutze et al. is already is already disclosed to achieve an overlapping yield strength as explained in the previous rejection section.  Again, if applicant is of the position that utilizing the coating of Wieczorek would have lowered the yield strength of Mutze et al. to below the claimed range, the examiner cannot concur absent concrete evidence to the contrary, which applicant has not provided.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734